Elizabeth Eno
c/o Matthew Cunanan
12055 15th Ave NE
Seattle, WA 98125

King County Treasury Operation
500 4th Ave, Room 600
Seattle, WA 98101

Tovah Corporation
c/o Ryan Sternoff
999 3rd Ave Suite 3800
Seattle, WA 98104

WA Dept of Revenue
c/o Andrew Grant
2101 4th Ave, Suite 1400
Seattle, WA 98121

IRS
c/o David Lee
915 2nd Ave, Suite 3260
Seattle, WA 98174

WA Dept of LNI
7273 Linderson Way SW
Tumwater, WA 98501

WA Employment Security Dept
PO Box 9046
Olympia, WA 98507

Benenson Bellevue II, LP
c/o Greg Cavagnaro
2135 11th Ave NE
Bellevue, WA 98004

Skymatt Properties, LLC
c/o John Tomlinson Jr.
1000 2nd Ave, Suite 3660
Seattle, WA 98104

SP Partners II, LLC
c/o Scott Feir
701 5th Ave, Suite 550
Seattle, WA 98104

PPF Off 2001 Western Avenue, LLC
c/o Matthew Green
2722 Eastlake Ave E, Suite 350




Case 18-14095-TWD     Doc 30   Filed 12/20/18   Ent. 12/20/18 16:42:03   Pg. 1 of 3
Marie Christine Collison
c/o Daniel Foe
PO Box 70567
Seattle, WA 98127

Rainier Commons, LLC
c/o Christopher Cutting
2701 1st Ave, Suite 500
Seattle, WA 98121

Mead Street Building, LLC
c/o Lawrence Glosser
999 3rd Ave, Suite 3800
Seattle, WA 98104

Alki Rental, LLC
c/o Bryan Case
1001 4th Ave, Suite 4500
Seattle, WA 98154

Gateway King, LLC
c/o Drew Duggan
2801 Alaskan Way, Suite 300
Seattle, WA 98121

King County
c/o Wesley Brenner
516 Third Ave, Room W400
Seattle, WA 98104

G & M Bostwick LLC
c/o Michael Jordan
2201 N 30th St
Tacoma, WA 98403

FSP City Center Plaza LLC
c/o Evan Loeffler
500 Union St, Suite 1025
Seattle, WA 98101

BPP Exchange Building Property Owner LLC
c/o Matthew Green
2722 Eastlake Ave E, Suite 350
Seattle, WA 98102

Eisenhower Carlson PLLC
c/o Neil Dial
1201 Pacific Ave, Suite 1200
Tacoma, WA 98402




Case 18-14095-TWD    Doc 30   Filed 12/20/18   Ent. 12/20/18 16:42:03   Pg. 2 of 3
Real Greek LLC
c/o David Nold
10500 NE 8th St, Suite 930
Bellevue, WA 98004

Daytona International Speedway, Inc.
c/o Garrett Garfield
111 SW 5th Ave, Suite 2300
Portland, OR 97204

Keurig Green Mountain, Inc.
c/o Cynthia Moyer
200 South 6th St, Suite 4000
Minneapolis, MN 55402

Dillanos Coffee Roasters, Inc.
c/o Randall Hill
1620 45th St E
Sumner, WA 98390




Case 18-14095-TWD   Doc 30   Filed 12/20/18   Ent. 12/20/18 16:42:03   Pg. 3 of 3
